DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 05, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of February 05, 2021.
Status of Claims
Claims 1, 4-13, and 15-20, as originally filed February 05, 2021, are pending and have been examined on the merits (claims 1 and 17 being independent).  Claims 1 and 16-17 have been amended and claim 14 has been canceled.
Response to Arguments
Applicant’s arguments and amendments filed February 05, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:

Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform for distributing information for an insurance entity, i.e. claim documentation, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as insurance claims). 
For instance, in the process of claims 1 and 17, the limitations of containing… electronic data records, processing… a request to register, accessing… the set of electronic data records, generating… a message, queueing… new supplemental electronic note data, facilitating… a registration process, reducing… a number of electronic messages, exchanging… information, accessing… insurance agency data, and converting… claims data into a format suitable for display recite this judicial exception. Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 17 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an 
(3) Step 2B Consideration: The limitations recited by claims 1 and 17 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… downloads of claim information, receiving… the batches of information, routing… the received data, transmitting… the batches of information, and storing… instruction are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing an insurance information for an insurance entity, e.g. claim documentation. These steps are akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0043], [0045]: a claim processing system database, an agency routing database, an agency enrollment database, a back-end application server, a processor, a communication device, a communication network, a public internet, an input device, an output device.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “electronic data records” and “the data exchange platform”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1, 4-13, and 15-20 under 35 U.S.C. 101 is maintained by the Examiner.
(4) “reducing a number of electronic messages transmitted via the distributed communication network" as recited in Claim 1, it is not the improvement of the operation or functioning of a computer, or to any other technology or technical field- see MPEP 2106.05(a).
With regard to the rejections of the claims 1, 4-13, and 15-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for distributing information for an insurance enterprise which contains the steps of processing, accessing, generating, queueing, transmitting, and receiving.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 17 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for distributing information for an insurance enterprise is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: containing… electronic data records, processing… a request to register, accessing… the set of electronic data records, generating… a message, queueing… new supplemental electronic note data, facilitating… a registration process, reducing… a number of electronic messages, exchanging… information, accessing… insurance agency data, and converting… claims data into a format suitable for display.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of receiving… downloads of claim information, receiving… the batches of information, routing… the received data, transmitting… the batches of information, and storing… instruction do not apply, rely on, or 
The instant recited claims including additional elements (i.e. “an automated back-end application server, a computer processor, a memory storing instructions, remote insurance agency management system terminals, communication port, a distributed communication network, an interactive user interface display, a version of software, electronic data records, the data exchange platform programmed, a database of insurance agency data, a terminal operated by the insurance agency”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0043] and [0045]: a claim processing system database, an agency routing database, an agency enrollment database, a back-end application server, a processor, a communication device, a communication network, a public internet, an input device, an output device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., an automated back-end application server, a computer processor, a memory storing instructions, remote insurance agency management system terminals, communication port, a distributed communication network, an interactive user interface display, a version of software, electronic merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-13, 15-16 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 5, the step of “wherein each supplemental electronic note data message is associated with a note type and the trigger rule is based at least in part on the note type.”, in claims 7 and 19, the step of “wherein the batches of information about the queued new supplemental electronic note messages are transmitted substantially once per hour.”, in claim 8, the step of “wherein the batches of information are transmitted via a secure file transfer protocol.”, in claims 10 and 20, the step of “wherein the insurance enterprise is an insurer, the existing risk associations with entities are insurance policies with insured customers, and the supplemental electronic note data messages are claims adjuster notes.”, in claim 11, the step of “wherein the insurance policies are associated with at least two of: (i) automobile insurance, (ii) property insurance, (iii) general liability insurance, (iv) workers' compensation insurance, (v) personal insurance, and (vi) commercial insurance.”, in claim 12, the step of “wherein of the first message type is an adjuster assignment message and the second message type is at least one of: (i) a claim 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-13, 15-16 and 18-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 17 above.  Merely claiming the same process converting the insurance data such as claims and policies into a format to distribute to the remote insurance agency terminals does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine 
Therefore, claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 4-6, 8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beland et al. (hereinafter Beland), US Publication Number 2009/0265385 A1 in view of Shutt, US Publication Number 2007/0078853 A1 in further view of Bloom et al. (hereinafter Bloom), US Publication Number 2013/0238678 A1 in even further view of Konduru, US Publication Number 2017/0293974 A1.
Regarding claim 1:	
Beland discloses the following:

(a) at least one data store containing (reads on [0025]: “store an image file (or a link or pointer to the image file) in the databases 150”) electronic data records each representing an insurance claim event associated with an existing risk association between the insurance enterprise and an entity (reads on [0026]: “the image files and associated insurance information may be accessed by one or more remote claim processor devices 162. For example, an employee of an insurance company might review the image file and associated insurance information (e.g. from the data bases 150) when handling an automobile insurance claim.”), wherein each electronic data record is associated with a record identifier and a set of record characteristic values (reads on [0023]: provide the document image and assigned document identification data to an automated matching engine 130…. The automated matching engine 130 might, for example, match the document image with insurance information (e.g. by matching the image with an appropriate insurance policy number, insurance event number, and/or insurance claim number)”), and further wherein at least some of the electronic data records are linked (reads on [0024]: “the automated matching engine 130 provides the document image and associated insurance information to a review system 140. The review system 140 may, for example, arrange for a manual review of the document image, the insurance information, and/or the document identification data. For example, a reviewer might alter or annotate insurance information after looking at the document image.”) to supplemental electronic claim note data messages; (Beland: See paragraphs [0023-0026], and see also [0018]: ““insurance document” may refer to, for example, electronic or paper representations of information associated with an insurance policy, event, or claim. By way of example, an insurance document might be a medical document (e.g., from a doctor or hospital), a law 
(b) the back-end application computer server, coupled to the data store, including a computer processor and a memory storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (Beland: See paragraphs [0025]: “The document conversion system 120 might store an image file (or a link or pointer to the image file) in the databases 150. The automated matching engine 130 and/or review system 140 could then access the image file via the databases 150.”, and see also [0043] “The processor 510 performs instructions of the program 15, and thereby operates in accordance any embodiments of the present invention described herein. For example, the processor 510 may receive, via the communication device 520, an insurance document image and associated document identification data.”)
the claims adjuster notes including: (i) insured contact information fields, (ii) policy information fields, (iii) claim occurrence and basic loss information fields, (iv) claimant contact information fields, (v) adjuster contact information fields, and (vi) [………..], (Beland: See paragraphs [0033] “document identification data is assigned to the document image. The document identification data might include, for example, a claimant name, address, and contact information. Other examples of document identification data might include a date of loss, a date of service, a claim type, and/or a geographic location (e.g., a state where an insurance policy was issued or where an insurance claim arose).” and [0079] “A user might also access a display claim number, and/or adjuster identifier.”, and see also [0078] and Claim 15: “The computer-implemented method of claim 8, wherein the document identification data includes at least one of: (i) date of loss information, (ii) an insured name, (iii) a claimant name, (iv) a claim location, (v) a claim type, (vi) an event number, (vii) a claim number, or (viii) an insurance policy number.”, and notes: Beland is silent for “payment and reserve information fields”, however Bloom further teaches in paragraph [0100] below.)
(ii) access the set of electronic data records in the data store, (Beland: See paragraph [0025]: “The document conversion system 120 might store an image file (or a link or pointer to the image file) in the databases 150. The automated matching engine 130 and/or review system 140 could then access the image file via the databases 150.”)
(iii) automatically generate (reads on “The matching system 910 may determine a set of communication addresses (e.g., email addresses) associated with that set 922 and use those addresses to transmit an indication of the document image along with the insurance event or claim identifier. The review devices 920 may the review, adjust, and/or annotate information as appropriate via a graphical user interface.”) a message in response to an electronic data record and a message trigger rule, wherein the automatically generated message may be (reads on “a document retention message is displayed in connection with the document image information 804 (e.g. warning that a copy of the image information should not be altered or deleted).”) a first message type triggered by a first message trigger rule or a second message type triggered by a second message trigger rule, different than the first message trigger rule, and further wherein messages of the first type can include supplemental electronic claim note data messages while and note: while the review devices may the review, adjust, and/or annotate information as a first message type, a document retention message is just a warning message which can’t adjust or annotate information as supplemental electronic note data messages.)
(iv) automatically queue new supplemental electronic claim note data messages associated with a plurality of insurance claim events in accordance with at least one note trigger rule, and (Beland: See paragraph [0043]: “the processor 510 may receive, via the communication device 520, an insurance document image and associated document identification data. The processor 510 may also match the document identification data with an insurance event identifier or an insurance claim identifier.”)
(v) automatically transmit batches of information about the queued new supplemental electronic claim note data messages to a data exchange platform; (Beland: See paragraph [0043]: “the processor 510 may transmit, via the communication device 520, an indication of the insurance document image along with the insurance event or claim identifier for review and insurance claim processing.’)
 (c) the data exchange platform programmed to receive (reads on [0059] “a matching system 910 may receive an insurance document image and associated document identification data from a document conversion system (e.g., via a communication device). The matching system might also match the document identification data with an insurance event identifier and/or an insurance claim identifier.”) the batches of information about the queued new supplemental electronic claim note data messages and route (reads on [0061] “the matching system. 910 transmits an indication of the insurance document image (along with the automatically selected 
said data exchange platform further programmed to access a database of insurance agency data to determine if an insurance claim is routable to an insurance agency, (Beland: See paragraphs [0025]: “The document conversion system 120 might store an image file (or a link or pointer to the image file) in the databases 150. The automated matching engine 130 and/or review system 140 could then access the image file via the databases 150.”, [0058] “the document conversion system 120, the matching engine 130, the review system 104, and/or the claim processor devices 162 of FIG. 1 might automatically determine an appropriate document retention policy for the image information 804 based on what type of document it is, what type of insurance policy or claim is associated with the document, and/or the status of a claim.”, and [0061] “the matching system 910 selects or otherwise determines at least one reviewer who will receive the document image. For example, the matching system 910 might use a routing policy or rule to select a set 922 of appropriate reviewers and/or review devices 920 based on a claim type and/or a geographic location associated with a claim. The matching system 910 may determine a set of communication addresses (e.g., email addresses) associated with that set 922 and use those addresses to transmit an indication of the document image along with the insurance event or claim identifier.”)
(d) a communication port coupled (reads on [0020]: “Participants might provide insurance documents from remote devices 112 via a communication network. The devices 112 could comprise, for example, facsimile machines, email servers, and/or web servers. Note that any of the , if it is determined that the insurance claim is routable to the insurance agency, facilitate (reads on [0061] “the matching system 910 selects or otherwise determines at least one reviewer who will receive the document image. For example, the matching system 910 might use a routing policy or rule to select a set 922 of appropriate reviewers and/or review devices 920 based on a claim type and/or a geographic location associated with a claim. The matching system 910 may determine a set of communication addresses (e.g., email addresses) associated with that set 922 and use those addresses to transmit an indication of the document image along with the insurance event or claim identifier.”) an exchange of information with remote insurance agency management system terminals, via a distributed communication network, to support an interactive user interface display that includes the enrollment data associated with supplemental electronic claim note data messages, (Beland: See paragraphs [0020], [0061], and note, [0033]: “document identification data is assigned to the document image. The document identification data might include, for example, a claimant name, address, and contact information. Other examples of document identification data might include a date of loss, a date of service, a claim type, and/or a geographic location (e.g., a state where an insurance policy was issued or where an insurance claim arose).”, and see also Claim 20)

Beland does not explicitly disclose the following, however Shutt further teaches:
, (Shutt: See paragraphs [0073] “SITE SERVER is also responsible for authenticating all requests to the Web Server. For each user, the SITE SERVER database provides a Globally Unique Identifier (GUID) as the User ID, which can be subsequently used to store and retrieve information related to the user in the repository database.”, [0134] “the client interface provides a folder download screen as shown in FIG. 27. The screen lists each image document stored in the repository for the folder, again grouped by document group and document type as defined by the folder's security profile. Using check boxes at the left of the document image lines, the user may select those document images it wishes to download.”, and note: The reference Shutt teaches for registering a document management system to receive downloads of each image document stored and processing a request including a list of document images options it wishes to download such as appraisal, flood certificate, or hazard insurance, etc. even though it does not explicitly say it to “claims adjuster notes”- see fig. 17)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for processing a request for downloads of the document including a list of document images in the method of Beland as further taught by Bloom because it would provide more options for downloads (Shutt: See paragraphs [0073]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Beland and Shutt do not explicitly disclose the following, however Bloom further teaches:
…… “payment and reserve information fields” (Bloom: See paragraph [0100]: “The parties involved in these communications and transfers of information can include, but are not limited to, agents, brokers, insured parties including clients or customers, insurance carriers or insurance providers, insurance underwriters, attorneys, accountants, vendors or suppliers, and appraisers. The parties can send or exchange a variety of documents related to insurance, including, but not limited to, marketing literature, insurance proposals, insurance quotes, insurance applications, medical records, invoices for insurance premiums, certificates of insurance, declarations of insurance, submissions of claims or claim submissions, claim evidence (including, but not limited, to photographs, written notes, records and slips) and settlements of claims.”)
each associated with a different insurance agent or agency, wherein said routing is performed in accordance with enrollment data and not in direct response to requests from the remote insurance agency management system terminals, and (Bloom: See paragraph [0100]: “The parties involved in these communications and transfers of information can include, but are not limited to, agents, brokers, insured parties including clients or customers, insurance carriers or insurance providers, insurance underwriters, attorneys, accountants, vendors or suppliers, and appraisers. The parties can send or exchange a variety of documents related to insurance, including, but not limited to, marketing literature, insurance proposals, insurance quotes, insurance applications, medical records, invoices for insurance premiums, certificates of insurance, declarations of insurance, submissions of claims or claim submissions, claim evidence (including, but not limited, to photographs, written notes, records and slips) and settlements of claims.”)
further wherein at least some information received from a first insurance agent or agency is provided to a second insurance agent or agency, (Bloom: See paragraph [0104]: “the system 400 
said data exchange platform further programmed to convert claims data into a format suitable for display on a terminal operated by the insurance agency; and (Bloom: See paragraphs [0132]: “the computer processor then generates a converted data file 534. In this example, the computer processor converts the insurance quote DOCX file 522 from Microsoft® Word format to converted the data file 534 in PDF format. At the same time, or moments later, the computer processor sends a launch command or launch message to the system processor 408.” And [0133] “In response, the system processor 408 displays the file management interface or file integration interface 536 associated with the file tabs 537 and 543. The file integration interface 536 displays an attached file listing section 538, a file builder section 540 and a preview section 541. The listing section 538 automatically displays the name of the converted data file 534, and the preview section 541 displays a preview of an image of the converted data file 534.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for transferring information between parties in the method of Beland and Shutt do as further taught by Bloom because it would be faster and more efficient to process the insurance claim (Bloom: See paragraphs [0004-0005]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Examiner notes: Examiner is unclear where this claim limitation as recited below is described in the specification.
wherein if it is determined that the insurance claim is not routable to the insurance agency, the system does not exchange information with remote insurance agency management system terminals thereby reducing a number of electronic messages transmitted via the distributed communication network. (Konduru: See paragraph [0248] “if the routing system determines that all of the quantity of a checked message will match, the routing system instructs the transaction integrity module to ignore the limit value associated with the message and instead apply market or transaction integrity protection logic to the trade values associated with the message. It should be appreciated that instructing the transaction integrity modules to ignore the limit value associated with the message reduces the processing required by the exchange computing system, increases the speed and throughput of the exchange computing system, and improves the overall performance of the exchange computing system.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining if a message is routable to the computing system in the method of Beland, Shutt, and Bloom do as further taught by Konduru because it would increase the speed and throughput of the computing system (Konduru: See paragraph [0248]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Beland and Shutt do not explicitly disclose the following, however Bloom further teaches:
The system of claim 1, wherein a version of software running on at least one remote insurance agency management system terminal is automatically detected, wherein the exchange of information with the remote insurance agency management system terminal is adjusted based on the detected software version. (Bloom: See paragraphs [0099]: “The insurance agency management system 400 provides data structures, data fields, graphical user interfaces and modules for use by insurance agents or insurance agency firms or companies.” and [0181]: “In an alternative embodiment, the system processor 408 is programmed to extract data files from an interface of the network access devices 410. In one embodiment, the system 400 includes an extract Application Programming Interface (API) which is executable by the system processor 408 or device processors. The API facilitates data communication between the network access devices 410 and the system processor 408, enabling the system processor 408 to automatically extract data files from the network access devices 410.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the system processor that is programmed to extract data files from an interface of the network access devices in the method of Beland and Shutt as further taught by Bloom because it would be enabling the system processor to automatically extract data files from the network access devices (Bloom: See paragraph [0181]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5:

The system of claim 1, wherein each supplemental electronic note data message is associated with a note type (reads on “FIG. 16 illustrates a display 1600 that might be used to “search” 1602 for one or more document images based on a document control number, event number, claim number, and/or adjuster identifier.”) and the trigger rule (reads on “one or more document images of interest”) is based at least in part on the note type (reads on “based on a document control number, event number, claim number, and/or adjuster identifier.”). (Beland: See paragraph [0079])
Regarding claim 6:
Beland discloses the following:
The system of claim 5, wherein the trigger rule is further based on user preference values stored in connection with the remote insurance agent management system terminals. (Beland: See paragraph [0079]: “A user might also access a display to search for one or more document images of interest. For example, FIG. 16 illustrates a display 1600 that might be used to “search” 1602 for one or more document images based on a document control number, event number, claim number, and/or adjuster identifier.”)
Regarding claim 8:
Beland and Shutt do not explicitly disclose the following, however Bloom further teaches:
The system of claim 7, wherein the batches of information are transmitted via a secure file transfer protocol. (Bloom: See paragraph [0104]: “the system 400 enables the agent to send the converted data file 429 or data file combination to a party 421 by means of uploading or storing the data file 429 or data file combination on a webserver or site available for download by the receiving party through FTP transfer or another download method.”)

Regarding claim 10:
Beland discloses the following:
The system of claim 1, wherein the insurance enterprise is an insurer (reads on [0046]: “an insurance company”), the existing risk associations with entities are insurance policies with insured customers (reads on [0046]: “insurance policies that have been issued by an insurance company”), and the supplemental electronic note data messages (reads on [0061]: “adjust, and/or annotate information as appropriate via a graphical user interface”) are claims adjuster notes. (Beland: See paragraphs [0046], [0061])
Regarding claim 11:
Beland discloses the following:
The system of claim 10, wherein the insurance policies are associated with at least two of: (i) automobile insurance, (ii) property insurance, (iii) general liability insurance, (iv) workers' compensation insurance, (v) personal insurance, and (vi) commercial insurance. (Beland: See paragraph [0026]: “create new insurance claims, such as claims under auto, life, property, or workers compensation policies.”)
Regarding claim 12:
Beland discloses the following:
The system of claim 10, wherein of the first message type (reads on [0024]: “a reviewer might alter or annotate insurance information after looking at the document image”) is an adjuster assignment message and the second message type is at least one of: (i) a claim information update message associated with a first notice of loss (reads on [0028]: “A policy has been issued to a customer named Jane Doe. In order for Jane Doe to make a claim after an accident, she must contact her insurance company and provide the appropriate documents before the company can approve her claim.”), (ii) a payment information message (reads on [0028]: “a copy of her medical bill”), (iii) a reserve update message, and (v) a claim status update. (Beland: See paragraphs [0024], [0028])
Regarding claim 15:
Beland discloses the following:
The system of claim 10, wherein the interactive user interface display further includes (reads on [0078]: “FIG. 15 illustrates a display 1500 with a data entry portion 1502 where a user might enter or modify an event or claim number, a document type or subtype, and/or a description of the document. According to some embodiments, the version history associated with that document may also be provided, the user may request to receive the original copy of the document”) at least one of (i) an agency connectivity dashboard, (ii) a connections report online, and (iii) agency download usage reports. (Beland: See paragraph [0078-0079], and [0041]: “The output device 550 may comprise, for example, a display screen or printer. Such an output device 550 may be used, for example, to provide reports and/or display information associate with 
Regarding claim 16:
Beland and Shutt do not explicitly disclose the following, however Bloom further teaches:
The system of claim 10, wherein insurance claims have at least one record characteristic value associated with a loss date, and the trigger rule is based on the loss date. (Bloom: See paragraph [0113] “the claims interface 484 displays a plurality of fillable data fields related to internal claim number, loss type, date of loss, insurer claim number, date reported, reported to, insurance line, insurance status, effective date of insurance, expiration date of insurance, insurance policy number, claim description, reported by, and loss type.”, and see also fig. 17)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a plurality of fillable data fields such as loss type and date of loss for insurance claims in the method of Beland and Shutt do as further taught by Bloom because it would be faster and more efficient to process the insurance claim (Bloom: See paragraphs [0004-0005]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18:
Beland discloses the following:
The method of claim 17, wherein each supplemental electronic note data message (reads on “FIG. 16 illustrates a display 1600 that might be used to “search” 1602 for one or more document images based on a document control number, event number, claim number, and/or 
Regarding claim 17: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beland in view of Shutt in further view of Bloom in further view of Konduru in even further view of Emling et al. (hereinafter Emling), US Publication Number 2008/0288301 A1.
Regarding claim 7:
Blend, Shutt, Bloom, and Konduru do not explicitly disclose the following, however Emling further teaches:
The system of claim 1, wherein the batches of information about the queued new supplemental electronic note messages are transmitted (reads on “The distribution schedule may be set up to distribute reports on a periodic basis, such as, daily, weekly, monthly, yearly, etc.”) substantially once per hour. (Emling: See paragraph [0112], and note: The distribution schedule can be set up to distribute reports on a periodic basis such as daily or weekly as cited.  It is obvious that it can be set up to distribute reports on a periodic basis as hourly as well.)

Regarding claim 13:
Blend, Shutt, Bloom, and Konduru do not explicitly disclose the following, however Emling further teaches:
The system of claim 10, wherein claims adjuster notes are associated with a note topic, including at least two of: (i) an appraisal, (ii) coverage information, (iii) payment information, (iv) a salvage value, (v) medical information, and (vi) wage information. (Emling: See paragraph [0130]: “The Plan Information section stores the detailed plan information. In an exemplary embodiment, this information comprises: client name; plan type; related opportunity; plan name; plan year, policy first written date; carrier policy number, issuing carrier; billing carrier, beginning policy status; is the plan at risk factor, ending policy status; pay mode; billing mode; commission producer, customer service representative; annual commission; annual premium; current subscribers and release to an internal benefits page. The release to an internal benefits page is the subscriber own personal benefits page, which may list their medical coverage, dental coverage, life insurance coverage or any other benefit.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the detailed plan information in the method of Blend, 
Regarding claim 19: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beland in view of Shutt in further view of Bloom in further view of Konduru in even further view of Woods et al. (hereinafter Woods), US Publication Number 2013/0253960 A1.
Regarding claim 9:
Blend, Shutt, Bloom, and Konduru do not explicitly disclose the following, however Woods further teaches:
The system of claim 1, wherein the back-end application computer server is further programmed to facilitate a registration process with the remote insurance agency management system terminals. (Woods: See paragraph [0052]: “Users 118 of the system 100 may be required to register with the application server 106. In such an instance, each 118 user may choose a user identifier (e.g., e-mail address) and a password which may be required for the activation of services.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the device registration interface that displays a device setup link coupled to a device registration section a in the method of Blend, Shutt, Bloom, and Konduru as further taught by Woods because it would be enabling the user add, edit, delete or print 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YONGSIK PARK/Examiner, Art Unit 3695
March 22, 2021